Case 0:20-cv-61912-DPG   Document 27-11
            Case 1:19-cv-01573-TJK      Entered
                                   Document 13 on  FLSD
                                                Filed    Docket Page
                                                      07/02/19  10/30/2020
                                                                     1 of 3 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


   DR. JEROME CORSI, et al


                          Plaintiffs

                  v.                                   Case Number:      1:19-cv-1573

   MICHAEL CAPUTO, et al

                         Defendants.


         PLAINTIFF LARRY KLAYMAN’S NOTICE OF VOLUNTARY DISMISSAL

          Plaintiff Larry Klayman (“Plaintiff Klayman”) hereby voluntarily dismisses the above-

   referenced matter pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(i), without prejudice,

   ONLY as to claims brought by Plaintiff Klayman.

          Despite Defendant Roger Stone and his counsel’s litigation gamesmanship and bad faith

   in removing this case from District of Columbia Superior Court, 2019-CA-002226B, when they

   knew that Plaintiff Klayman is a citizen of Florida - contrary to the contrived, dishonest and bad

   faith claims in Defendant Stone’s recent pleading – Plaintiff Klayman will be amending the

   Complaint filed in the Broward County Superior Court, Klayman v. Stone, CACE-19-011394,

   against Defendant Roger Stone to include the claims pled in this action, in order to save valuable

   resources for himself and this Court.

         As just one an example of Defendant Stone’s and his counsel’s rank disrespect and

   contempt for court process and in particular this Court – exhibited to even a greater degree

   before the Honorable Amy Berman Jackson in his criminal prosecution, 1:19-cr-00018-ABJ,

   where Stone posted and disseminated a threatening Instagram meme (in addition to committing

   other violations of his gag order, some of which are currently before Judge Jackson) with a



                                                   1
Case 0:20-cv-61912-DPG   Document 27-11
            Case 1:19-cv-01573-TJK      Entered
                                   Document 13 on  FLSD
                                                Filed    Docket Page
                                                      07/02/19  10/30/2020
                                                                     2 of 3 Page 2 of 3



   crosshairs - that is a gun, trained to her head - regrettably for a few weeks, before the relationship

   had to be terminated, he was Plaintiff Klayman’s campaign manager when Klayman ran in 2003

   for the U.S. Senate in Florida. He thus knew that Klayman is a citizen of Florida and his

   counsel’s claims to have just discovered this are dishonest, contrived and in bad faith.

           This also is regrettably consistent with Defendant Stone’s prior conduct. After his

   counsel refused to accept service of the Complaint on Defendant Stone’s behalf, Stone then

   evaded service of process, only to finally having to being served, at great additional expense to

   Plaintiff, incredibly at a strip club, where Stone was holding a fundraiser.

           The allegations against Defendant Stone will thus now proceed in the Broward Florida

   state court.

   Dated: July 2, 2019                                           Respectfully Submitted,


                                                                    /s/ Larry Klayman
                                                                 Larry Klayman, Esq.
                                                                 KLAYMAN LAW GROUP, P.A.
                                                                 D.C. Bar Number: 334581
                                                                 2020 Pennsylvania Ave NW #800
                                                                 Washington, DC, 20006
                                                                 Telephone: (310)-595-0800
                                                                 Email: leklayman@gmail.com

                                                                 Counsel for Plaintiff




                                                     2
Case 0:20-cv-61912-DPG   Document 27-11
            Case 1:19-cv-01573-TJK      Entered
                                   Document 13 on  FLSD
                                                Filed    Docket Page
                                                      07/02/19  10/30/2020
                                                                     3 of 3 Page 3 of 3



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

   electronically and served through the court’s ECF system to all counsel of record or parties on

   July 2, 2019


                                                      /s/ Larry Klayman
                                                      Larry Klayman, Esq.




                                                  3
